Citation Nr: 1433112	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-16 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for service-connected lumbar strain.

2.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for service-connected left lower extremity radiculopathy.

3.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for service-connected right lower extremity radiculopathy.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1979 to April 1982.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO), which granted an increased disability rating of 20 percent for the service-connected lumbar strain and granted service connection for left lower and right lower extremity radiculopathy, assigning 10 percent and noncompensable 
(0 percent) initial disability ratings, respectively, effective June 24, 2009.

In April 2011, the Veteran requested a Board hearing to be held at the Columbia, South Carolina, RO.  In September 2011, the Veteran indicated that he intended to withdraw the request for a Board hearing.  In a September 2012 statement, the Veteran's representative wrote that the Veteran was awaiting a Board hearing.  The Veteran's representative did not state that the Veteran conveyed that he wished to rescind his September 2011 withdrawal of request for a Board hearing.  See 
38 C.F.R. § 20.704(e) (2013) (a request for a hearing may not be withdrawn by an appellant's representative without the consent of the appellant).  In a May 2014 appellant's brief, the Veteran's representative makes no mention of a Board hearing.  The Board finds that the Veteran withdrew the hearing request, there is no hearing request pending at this time, and the matters on appeal are ready for appellate review.  38 C.F.R. § 20.702(e) (2013). 
 
The issues of service connection for a right knee disability, a right shoulder disability, degenerative disability of the back, and sleep apnea have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) (See March 2010 and April 2012 statements).  Therefore, the Board does not have jurisdiction over these matters, and they referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire increased rating period from June 19, 2008, the Veteran's service-connected lumbar strain has been manifested at worst by constant and radiating pain, with forward flexion of 60 degrees, and combined range of motion of the lumbar spine of 180 degrees.  

2.  For the entire increased rating period from June 19, 2008, the Veteran's service-connected lumbar strain did not more nearly approximate forward flexion of the thoracolumbar spine limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks.

3.  There are some muscle spasms of the lumbar spine but no abnormal gait or abnormal spinal contour.

4.  There were no neurological manifestations of the lumbar strain disability for which the Veteran is not already separately compensated.

5.  For the entire initial rating period, the service-connected left lower extremity radiculopathy has manifested moderate symptoms including sharp and burning pain, numbness, tingling, tightness, and paresthesia, all of which are aggravated by walking, sitting, or standing.

6.  For the initial rating period prior to March 1, 2011, the service-connected right lower radiculopathy has manifested mild symptoms including intermittent radiating pain and a positive right side Lasègue's sign test.

7.  For the initial rating period from March 1, 2011, the service-connected right lower radiculopathy has not manifested at least mild symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for service-connected lumbar strain have not been met or more nearly approximated at any time.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period, the criteria for an initial disability rating of 20 percent, but no higher, for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.20, 4.21, 4.124a, Diagnostic Code 8599-8520 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, for the initial rating period prior to March 1, 2011, the criteria for an initial disability rating of 10 percent, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.20, 4.21, 4.124a, Diagnostic Code 8599-8520 (2013).

4.  For the initial rating period from March 1, 2011, the criteria for an initial compensable disability rating for service-connected right lower extremity radiculopathy have not been met or more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.20, 4.21, 4.124a, Diagnostic Code 8599-8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Concerning an appeal for a higher initial rating, because the appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date).

In February 2006 and August 2009 letters, the RO provided pre-adjudication notice to the Veteran regarding the information and evidence necessary to substantiate the claims for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  The RO also informed the Veteran of what the evidence must show for an increased evaluation.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.  

VA's duty to assist has also been met.  The Veteran has been afforded VA examinations in December 2009 and March 2011 to evaluate the service-connected lumbar strain and bilateral lower extremity radiculopathy.  The VA examination reports are of record.  

In a May 2014 appellant brief, the Veteran's representative generally contended that the VA examinations do not acknowledge the additional functional loss of motion and movement with pain as to each service-connected disability.  As discussed below, the Board finds that these examinations are adequate for rating purposes because each was performed by a medical professional, was based on the Veteran's history and symptomatology, and was based on a thorough examination of the Veteran, evidenced by the specific clinical findings included in each VA examination report, including assessment regarding additional limitations of motion or function due to orthopedic factors such as pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Also, post-service treatment records, Social Security Administration (SSA) records, and private medical evidence have been obtained and associated with the record.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  
38 C.F.R. § 3.159(c)(4).  

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In an appeal for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's appeal is to be considered.  Here, the Veteran has challenged the initial disability rating assigned to the service-connected left and right lower extremity radiculopathy by seeking appellate review.  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 125-26 (noting distinction between claims stemming from an original rating versus increased rating).  The Board finds that symptoms and impairment related to left lower extremity radiculopathy have not changed in severity over the course of the appeal to warrant a staged rating.  Id. at 126.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.  

Here, the record contains a June 2006 rating decision granting service connection for lumbar strain and assigning an initial noncompensable (0 percent) disability rating, which became final.  The Veteran then filed a June 19, 2009 claim for an increased rating; therefore, the increased rating period on appeal is from June 19, 2008, with consideration of the one year prior to the date of receipt of claim for increase to determine if entitlement to a higher rating arose during the one year period prior to claim for increase.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 09-98. 

38 C.F.R. § 4.59 specifically addresses how painful motion is considered when evaluating musculoskeletal disabilities:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

See also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).


Increased Rating for Lumbar Strain

In a June 2006 rating decision, the RO granted service connection for lumbar strain and assigned an initial noncompensable (0 percent) disability evaluation under Diagnostic Code 5237, effective January 31, 2006.  The Veteran filed a claim for increased rating on June 19, 2009.  In a December 2009 rating decision, the RO granted an increased disability rating of 20 percent for the service-connected lumbar strain.  Because the claim for increase was filed on June 19, 2009, the rating period on appeal extends from potentially one year prior to the date of receipt of the increased rating claim, June 19, 2008.  See 38 C.F.R. § 3.400(o)(2) (2013).  Accordingly, evidence dated within one year of the June 2009 claim for an increase, including December 2009 and March 2011 VA examination reports, are for the Board's consideration in evaluating the Veteran's lumbar strain disability.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include lumbosacral strain (Diagnostic Code 5237). 

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) instructs to round each range of motion measurement to the nearest five degrees.  

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

After a review of all the lay and medical evidence, the Board finds that, for the entire rating period on appeal, the criteria for a disability rating in excess of 20 percent have not been met or more nearly approximated.  For the entire rating period on appeal, even with consideration of limitation of motion and function due to pain and other limiting factors, the service-connected lumbar strain has not been manifested by forward flexion of the thoracolumbar spine 30 degrees or less or exhibited ankylosis (favorable or unfavorable) of the thoracolumbar spine.  

At a December 2009 VA spine examination, the Veteran complained of constant low back pain, causing his lumbar spine to feel "constantly tight."  The Veteran reported that his back pain has affected his ability to bend and lift objects.  December 2009 range of motion testing revealed forward flexion to 60 degrees, extension to 20 degrees, left lateral flexion to 30 degrees, right lateral flexion to 20 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees.  The VA examiner noted that there was no objective evidence of pain on active range of motion and that range of motion testing of the thoracolumbar spine after repetitive movement remained unchanged.  The December 2009 VA examiner did note fatigability, stiffness, weakness, and spasms of the lower back.  Spasms of the lower back, however, were not severe enough to result in an abnormal gait or abnormal spinal contour.  The December 2009 VA examiner noted the absence of incapacitating episodes and ankylosis.  The December 2009 VA examiner concluded that the severity of the Veteran's lumbar spine was "moderate" when considering the Veteran's complaints. 

In a March 2010 private medical letter, the Veteran's treating physician stated that, since a 2001 surgery, the Veteran has complained of severe low back pain when bending, sweeping the floor, lifting, sitting for prolonged periods, and weakness in his legs, causing the Veteran to be unbalanced.

A March 2010 vocational rehabilitation note reveals that the Veteran complained of pain in many areas, including the upper and lower back, right shoulder, and both legs.  The Veteran described the pain as aching and tightness.  

The Veteran was also afforded a March 2011 VA spine examination, during which he reported constant, throbbing, lumbar pain with radiation down the back of the left leg, fatigue, decreased motion, stiffness, weakness, and spasms.  March 2011 range of motion testing revealed forward flexion to 70 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 35 degrees, and right lateral rotation to 35 degrees.  The VA examiner noted that there was objective evidence of pain on active range of motion, but that range of motion testing of the thoracolumbar spine after repetitive movement remained unchanged.  Spasms of the lower back were not severe enough to result in an abnormal gait or abnormal spinal contour.  The March 2011 VA examiner noted the absence of incapacitating episodes and ankylosis.  An MRI of the lumbar spine revealed central canal stenosis at L4/5, but no associated significant transiting nerve root impingement.  The VA examiner diagnosed the Veteran with lumbar spine strain with radiculopathy.  

The evidence of record does not reflect forward flexion of the thoracolumbar spine at 30 degrees or less or ankylosis (favorable or unfavorable) of the thoracolumbar spine.  Accordingly, a disability rating in excess of 20 percent for service-connected lumbar strain is not warranted under the General Rating Formula for Diseases and Injuries of the Spine, which includes Diagnostic Code 5237.  The weight of the evidence of record, including range of motion findings from the two VA examinations, does not show that a higher rating is warranted for the Veteran's service-connected lumbar strain.  As previously stated, the Veteran's service-connected lumbar strain has been manifested at worst by constant and radiating pain, with forward flexion of 60 and combined range of motion of the lumbar spine of 180 degrees.  These results do not more nearly approximate the criteria for the next-higher 40 percent rating.  Additionally, the evidence does not show that the Veteran has been diagnosed with intervertebral disc syndrome or experienced incapacitating episodes requiring bed rest prescribed by a physician and treated by a physician.

The medical evidence of record does not reflect X-ray evidence or a diagnosis of arthritis of the lumbar spine; therefore, a disability rating is not warranted under Diagnostic Code 5003 for diagnosed arthritis that manifests noncompensable limitation of motion of the thoracolumbar spine due to pain.  38 C.F.R. § 4.71a.  In any event, the maximum evaluation possible under DC 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Thus, it does not allow for a higher evaluation.  There are no other applicable codes available for consideration.

The Board has considered application of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, supra, for the entire rating period on appeal, in reaching its finding that the lumbar strain disability does not more nearly approximate the criteria for an increased disability rating in excess of 20 percent.  The medical and lay evidence of record contains reports that the Veteran has experienced constant pain, impairment of function when lifting or bending, and painful motion.  The December 2009 VA examination report reveals no objective evidence of pain on active range of motion and unchanged range of motion of the thoracolumbar spine after repetitive movement, but does convey fatigability, stiffness, weakness, and spasms of the lower back.  The March 2011 VA examination report reveals lumbar pain with radiation down the back of the left leg, fatigue, decreased motion, stiffness, weakness, and spasms.  The March 2011 VA examination report also reveals objective evidence of pain on active range of motion, but unchanged range of motion of the thoracolumbar spine after repetitive movement.  

The specific clinical measures of ranges of motion, including the VA examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  For these reasons, the Board finds that, for the initial rating period on appeal, the criteria for a disability rating in excess of 20 percent for lumbar strain have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7.  

Consideration of Neurological Abnormalities

During the rating period on appeal, the Veteran has complained of, and been service connected for, radiculopathy in the lower extremities associated with the lumbar strain disability.  The Veteran is in receipt of separate 10 percent and noncompensable (0 percent) disability ratings for left and right lower extremity radiculopathy under Diagnostic Code 8599-8520.  As no other neurologic abnormalities have been asserted by the Veteran or raised by the other evidence of record, the Board finds that any additional consideration of an increased rating for the low back disability based on neurologic abnormalities in the lower extremities would violate the rule against pyramiding, as the Veteran's lower extremity neurological difficulty has already been contemplated and evaluated separately.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

Rating Criteria for Bilateral Lower Extremity Radiculopathy

For the entire initial rating period, the Veteran has been in receipt of a 10 percent and noncompensable (0 percent) disability rating for left and right lower extremity radiculopathy, respectively, under Diagnostic Code 8599-8520, effective June 24, 2009.

When a particular disability is not listed among the diagnostic codes, a code ending in "99" is used; the first two numbers are selected from the portion of the schedule most approximating a veteran's symptoms or most closely identifying the body part or system involved.  38 C.F.R. § 4.27 (2013).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 8599 refers to peripheral neuropathy of the lower extremities, while the more specific Diagnostic Code 8520 refers to paralysis of the sciatic nerve.  The Veteran's lower extremity radiculopathy is evaluated under the rating criteria addressing impairment of the sciatic nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.

Under Diagnostic Code 8520, complete paralysis of the sciatic nerve warrants an 
80 percent rating.  Incomplete paralysis is assigned ratings of 10 to 60 percent, depending on the severity of the claimant's symptoms.  A 60 percent rating is assigned for severe paralysis with marked muscular muscle atrophy.  A 40 percent rating is appropriate for moderately severe paralysis.  Moderate paralysis warrants a 20 percent rating, and a 10 percent rating is assigned for mild paralysis.

The words "mild," "moderate" and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  A note to 38 C.F.R. § 4.124a states that the term "incomplete paralysis," where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.

Initial Rating for Bilateral Lower Extremity Radiculopathy

The evidence of record includes a June 2009 VA treatment note revealing an assessment of low back pain with bilateral lower extremity radiculopathy.

The Veteran was afforded a VA spine examination in December 2009, during which he complained of intermittent numbness of bilateral thighs that radiates from his lumbar spine.  Reflexes were 2+ right and left knee reflex, 2+ right and left ankle jerk, and normal right and left plantar flexion.  No muscle atrophy was present.  Motor testing revealed 5/5 strength in bilateral hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  Upon sensory examination, the Veteran exhibited 2/2 bilateral vibration, pain pinprick, position sense, and right light touch.  The Veteran exhibited 1/2 left light touch.  The VA examiner noted left abnormal sensation: plantar aspect of toes, and right abnormal sensation: "none."  Reflexes were 2+ for bilateral knee and ankle jerks.  Left and right plantar flexion were noted as normal.  Gait and balance were noted as normal.  The VA examiner noted a positive Lasègue's sign test related to the Veteran's right side.  The December 2009 VA examiner advanced a diagnosis of radiculopathy of the bilateral lower extremities and noted as the etiology, possible sciatica.

In a March 2010 private medical letter, the Veteran's treating physician stated that, since a 2001 surgery, the Veteran has complained of severe low back pain when bending, sweeping the floor, lifting, sitting for prolonged periods, and weakness in his legs, causing the Veteran to be unbalanced.  A March 2010 vocational rehabilitation note reveals that the Veteran complained of pain in many areas, including the upper and lower back, right shoulder, and bilateral legs.  The Veteran described the pain as aching and tightness and that, at times, he awakens with numbness and tightness in hands and feet.  A December 2010 VA treatment note indicates that the Veteran complained of pain radiating down to the left leg and foot.

A March 2011 VA neurosurgery consultation note indicates that the Veteran complained of back pain that radiated to the left lower extremity.  The Veteran reported that his back pain is equal to the leg pain.  The Veteran stated that he can walk 1/4 mile easily, but that sitting, walking, and standing is uncomfortable.  The Veteran denied any symptoms in the left foot or right lower extremity.  Motor testing revealed 5/5 strength in all extremities and sensory testing revealed no deficits.

A subsequent March 2011 VA neurological examination report reveals that the Veteran reported constant low back pain with radiation down the back of the left leg, with numbness and tingling along the left sciatic nerve from the buttocks to the calf, which is aggravated by walking, sitting, or standing.  The Veteran described the radiating pain in the left sciatic nerve as sharp and burning.  The Veteran also reported experiencing fatigue, decreased motion, stiffness, weakness, and muscle spasms.  The VA examiner noted that the Veteran can walk at least a 1/4 mile but less than a mile, cannot stand for more than a half hour, and cannot sit for longer than an hour.  The VA examiner also noted as normal the Veteran's gait.  

March 2011 VA peripheral nerve reflex testing revealed 2+ right knee reflex, 2+ right ankle jerk,  1+ left knee reflex, 1+ left ankle jerk, and normal right and left plantar flexion.  Upon sensory testing, the VA examiner noted as normal the right and left lower extremities and the sciatic nerve.  No muscle atrophy was present.  Motor testing revealed 5/5 strength in bilateral hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  The VA examiner noted a negative Lasègue's sign test related to the Veteran's right side.

The March 2011 VA examiner advanced a diagnosis of lumbar spine strain with radiculopathy and paresthesia to the left leg.  The VA examiner noted the presence of nerve dysfunction and neuralgia.  The VA examiner also noted that MRI results revealed some central canal stenosis at L4/5, but no associated significant transiting nerve root impingement.


Initial Rating for Left Lower Extremity Radiculopathy

After a review of all the lay and medical evidence, the Board finds that the disability picture associated with the left lower extremity radiculopathy more closely approximates the criteria for a higher 20 percent rating, but no higher than 20 percent, for the entire initial rating appeal period.  The lower left extremity radiculopathy symptoms include numbness, tingling, hypoactive reflexes, tightness, abnormal sensation, and sharp and burning left sciatic nerve pain.  The March 2011 VA examination report shows a diagnosis of lumbar spine strain with left leg radiculopathy and paresthesia and the presence of nerve dysfunction and neuralgia.  

The Board has also considered whether a higher evaluation is available under a different Diagnostic Code, and finds that no other Diagnostic Code is applicable.  

A disability rating in excess of 20 percent is not warranted for any period.  Under Diagnostic Code 8520, moderate incomplete paralysis warrants a 20 percent rating, and the rating should be for the mild, or at most, the moderate degree when the impairment is only sensory.  

After consideration of the foregoing, the Board finds that, for the entire initial rating period, the Veteran's left lower extremity radiculopathy has manifested moderate symptoms including sharp and burning pain, numbness, tingling, tightness, and paresthesia, all of which appear to be aggravated by walking, sitting, or standing.  After resolving all reasonable doubt in favor of the Veteran, the Board finds that the symptoms of left lower extremity radiculopathy more nearly approximate the criteria for a 20 percent disability rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  


Right Lower Extremity Radiculopathy for the Initial Rating Period Prior to March 1, 2011

After a review of all the lay and medical evidence, the Board finds that the disability picture associated with the right lower extremity radiculopathy more closely approximates the criteria for a compensable 10 percent rating, but no higher than 10 percent, for the initial rating appeal period prior to March 1, 2011.  An April 2009 VA treatment note indicates that the Veteran complained of low back pain that radiated to the back of his legs down to his calves.  He reported a 6/10 pain score as the lowest level of pain experienced in the preceding week.  A June 2009 VA treatment note conveys that the Veteran complained of bilateral lower extremity radiculopathy.  The December 2009 VA examination report notes a positive Lasègue's sign test related to the Veteran's right side and bilateral lower extremity radiculopathy.  A March 2010 VA treatment note indicates a reported history of low back and bilateral leg pain described as aching and tight.  An April 2010 VA treatment note indicates that the Veteran reported an improvement in the bilateral leg pain he had previously described as aching and tight.

The 10 percent disability rating under Diagnostic Code 8520 contemplates mild incomplete paralysis of the sciatic nerve.  The Board finds that the right lower extremity radiculopathy has manifested mild symptoms including intermittent radiating pain and a positive right side Lasègue's sign test.  A March 2010 private medical letter indicates that the Veteran experienced weakness in his legs.  

A disability rating in excess of 10 percent is not warranted because the right lower extremity radiculopathy symptoms have not more nearly approximated moderate symptoms.  The December 2009 VA examiner noted that the Veteran's radiculopathy was intermittent.  December 2009 VA motor, sensory, and reflex testing yielded normal results of right lower extremity.  The December 2009 VA examiner specifically noted the absence of lower right extremity abnormal sensation.  Moreover, in March 2010, the Veteran reported an improvement in bilateral leg pain.  

After consideration of the foregoing, the Board finds that, for the rating period prior to March 1, 2011, the right lower extremity radiculopathy has manifested mild symptoms including intermittent radiating pain, weakness, and a positive right side Lasègue's sign test.  Under Diagnostic Code 8520, mild incomplete paralysis warrants a 10 percent rating, and the rating should be for the mild, or at most, the moderate degree when the impairment is only sensory.  After resolving all reasonable doubt in favor of the Veteran, the Board finds that the symptoms of right lower extremity radiculopathy more nearly approximate the criteria for a 10 percent, but no higher than 10 percent, disability rating for the initial rating period prior to March 1, 2011.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Right Lower Extremity Radiculopathy for the Initial Rating Period from March 1, 2011

After a review of all the lay and medical evidence, the Board finds that the disability picture associated with the right lower extremity radiculopathy does meet or more closely approximate the criteria for a compensable disability rating for the initial rating appeal period from March 1, 2011.  A March 2011 VA neurosurgery consultation note conveys that the Veteran complained of radiating pain to his left lower extremities, but specifically denied any right lower extremity symptoms.  A subsequent March 2011 VA examination report demonstrates that the Veteran reported only lower left extremity symptoms.  The March 2011 VA examination report also shows normal right lower extremity reflex, sensory, and motor testing.  The March 2011 VA examiner noted no positive Lasègue's sign test.  The March 2011 VA examiner advanced a diagnosis of radiculopathy of the left lower extremity, conspicuously making no mention of the right lower extremities.

The Board has also considered whether a higher evaluation is available under a different Diagnostic Code, and finds that no other Diagnostic Code is applicable.  For the above stated reasons, the Board finds that the weight of the evidence is against a finding that the criteria for a compensable disability rating for right lower extremity radiculopathy are met or closely approximated for the initial rating appeal period from March 1, 2011.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has further considered whether the increased rating claims warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 (2013).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's lumbar strain disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Code 5237, specifically provide for disability ratings based on range of motion in the thoracolumbar spine, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59; see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's lumbar strain is manifested at worst by constant and radiating pain, muscle spasms, stiffness, and weakness, with forward flexion of 60 and combined range of motion of the lumbar spine of 180 degrees.  These symptoms and findings are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  The Board has additionally considered whether there were neurological manifestations secondary to the service-connected back disability to warrant a separate disability rating.  

In addition, Diagnostic Code 5237 incorporates consideration of factors including functional loss due to flare-ups or pain, fatigability, incoordination, painful motion, and weakness causing additional disability beyond that reflected on range of motion measurement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  In this case, the Veteran's lumbar strain symptoms include limited range of motion, stiffness, pain, and discomfort when sitting, standing, and walking.  As these symptoms and related functional impairment are all contemplated by the schedular rating criteria and adequate to rate the service-connected lumbar strain, no extraschedular referral under 38 C.F.R. § 3.321(b) for this disability is warranted.

Similarly, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral lower extremity radiculopathy are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Diagnostic Code 8520 specifically provides for disability ratings based on the severity of neuritis, neuralgia, or incomplete paralysis in the median and sciatic nerves.  In this case, considering the lay and medical evidence, the Veteran's bilateral lower extremity radiculopathy symptoms, including pain, numbness, tingling, paresthesia, and tightness, approximate moderate sciatic nerve symptoms in the left lower extremity and mild sciatic nerve symptoms in the right lower extremity.  These symptoms are contemplated by the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  For these reasons, the 

Board finds that the schedular rating criteria is adequate to rate the Veteran's bilateral lower extremity radiculopathy and referral for consideration of an extraschedular evaluation is not warranted.


ORDER

For the entire rating period on appeal, a disability rating in excess of 20 percent for lumbar strain is denied.

For the entire initial rating period, a 20 percent disability rating for left lower extremity radiculopathy, but no higher, is granted.

For the initial rating period prior to March 1, 2011, a 10 percent disability rating for right lower extremity radiculopathy, but no higher, is granted; for the initial rating period from March 1, 2011, an initial compensable disability rating is denied.


REMAND

TDIU

The issue of a TDIU is reasonably raised by the record.  A March 2010 private medical letter states that the Veteran is unable to work or seek gainful employment due to his low back pain and related lower extremity radiculopathy.  In a December 2010 SSA decision, SSA found that the Veteran was disabled, such that he was unable to sustain competitive work at any exertional level.  A March 2011 VA examination report conveys that the service-connected lumbar strain with radiculopathy affects the Veteran's ability to work.  Given the foregoing, consideration of a TDIU is warranted under 38 C.F.R. § 4.16(b) (2013).

The Veteran's lumbar strain has been rated at 0 percent disabling from January 31, 2006, and currently at 20 percent disabling from June 24, 2009.  Left lower extremity radiculopathy has been rated at 10 percent from June 24, 2009.  Right lower extremity radiculopathy has been rated at 0 percent from June 24, 2009.      

The current 30 percent rating for the service-connected lumbar strain and bilateral lower extremity radiculopathy do not meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for a TDIU because service connection was not in effect for one disability rated at least 60 percent disabling, or at least one disability rated at 40 percent with sufficient additional service-connected disabilities such that the combined disability rating was at least 70 percent.  Because the Veteran's current disability rating does not meet the percentage standards of 
38 C.F.R. § 4.16(a), the claim for a TDIU may be considered only under 38 C.F.R. § 4.16(b).

Although the Board may not assign a TDIU under 38 C.F.R. § 4.16(b) in the first instance because the authority for doing so is vested in the VA Director of Compensation and Pension Service, the Board may consider whether remand to the RO for referral to those officials is warranted.  See 38 C.F.R. § 4.16(b) (where the schedular standards of 38 C.F.R. § 4.16(a) are not met, rating Boards should submit the case to the VA Director of Compensation and Pension Service for extraschedular consideration); see also VAOPGCPREC 6-96.  The Court has directed that, when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Entitlement to a TDIU requires an accurate assessment of the functional impairment associated with all the service-connected disabilities.  38 C.F.R. § 4.16(b).

The Board finds that the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(b) should be referred to the Director of Compensation and Pension Service for adjudication.  The December 2010 SSA decision reflects that the Veteran reported he is currently unable to work due to back pain and related lower extremity symptomatology.  Evidence of record, including SSA records, reflect that has worked as a landscaper, driver, dishwasher, laborer, and car detailer.  In December 2010, SSA found that, while the Veteran is unable to sustain competitive work at any exertional level, he does have the residual capacity to perform sedentary work, except he has severe pain with lifting or sitting and leg weakness causing imbalance.  An April 2003 VA treatment note indicates that the Veteran completed 11 years of education and that his usual occupation was landscaping.  The December 2009 VA examination report conveys that the Veteran reported that he was currently unemployed due to lumbar spine pain.  In a February 2010 statement, the Veteran stated that he had not worked since September 2007 because of back and knee pain.  In the October 2010 rating decision, the RO denied TDIU because the Veteran had failed to submit VA Form 21-8940, Application for Increased Compensation based on Unemployability.  For these reasons, the Board finds that a remand for referral for a TDIU under 38 C.F.R. § 4.16(b) is warranted.

Accordingly, the issue of a TDIU is REMANDED for the following action:

1.  Forward the Veteran's claims file to a vocational rehabilitation or similar specialist for an opinion regarding the Veteran's employability.  Another in-person examination of the Veteran is not required unless such an examination is deemed necessary by the reviewing examiner.

The examiner should provide an opinion as to the effect of the Veteran's service-connected lumbar strain and bilateral lower extremity radiculopathy on the ability to secure (obtain) and follow (maintain) substantially gainful employment.  In the course of rendering any opinion, the examiner should also review the relevant evidence in the claims folder, to include any prior VA medical examinations, private medical evidence, SSA records, and lay statements by the Veteran.  Thereafter, the examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to secure (obtain) substantially gainful employment?

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to follow (maintain) substantially gainful employment?

In rendering these opinions, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.  The Veteran is currently service connected for lumbar strain and bilateral lower extremity radiculopathy.  

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2.  Refer the TDIU issue to the VA Director of Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b).

3.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim for a TDIU under 38 C.F.R. § 4.16(b) in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


